Title: John Adams to Abigail Adams, 4 December 1796
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia December 4. 1796
          
          After Spending a Day and a Night at East Chester with our Children there and another at Newyork with our Children there I came to this City on Fryday night after a cold ride of 80 miles from Elizabeth Town. There are great Complaints of Want of Water for grinding, for Cattle and for Families through the whole Country.
          Yesterday I dined with the President in Company with John Watts the King of the Cherokees with a large Number of his Chiefs and their Wives—among the rest the Widow and Children of Hanging Maw a famous Friend of ours who was basely murdered by Some White People. The President dined four Setts of Indians on four several Days the last Week.
          The French Manoeuvres have gained the Votes of Pensilvania and how many others is unknown. The Election will be a meagre one and I shall not envy it.
          I shewed the Letters of Mr J. Q. A. to the President who told me that Things appeared to him exactly as they did to his Minister. To Day he has Sent me a Letter to him from Mr T. Paine dated at Paris 20 of September 1795 which he Said was the most insulting Letter he ever recd.
          Paine accuses the President of Connivance at his Imprisonment in France thinks he ought to have interposed in his behalf and reclaim’d him.
          “I ought not to have Suspected you of Treachery, but I must continue to think you treacherous, till you give me cause to think otherwise. I am Sure you would have found yourself more at your Ease,

if you had acted by me as you ought, for whether your Desertion of me was intended to gratify the English Government, or to let me fall into Destruction in France, that you might exclaim the louder against the French Revolution, or whether you hoped by my Extinction to meet with less opposition in mounting up the American Government, either of these will involve you in Reproach you will not easily shake off.” These are his Words.
          I am told that Mr Pride of Virginia who had the Duel with Mr Carpenter in England went over to France and has return’d to America and brought Packetts and Letters for Mr Jefferson Mr Madison, Mr Giles & Mr Bache, as well as for the Sec. of State.
          Mr Paines long threatned Pamphlet against the President it is Supposed is Arrived and Mr Bache is to publish it, in the form of a Letter to George Washington. It is even Said that a Patent is to be obtained for the exclusive Priviledge of publishing it.
          Whether the French Directory have only been drawn in, to favour the Election of a Favourite, or whether in their Trances and Deliriums of Victory they think to terrify America, or whether in their Sallies they may not venture on Hostilities time will discover. Americans must, be cool and Steady if they can. Some of our People may be cured or their extravagant Love, and shaken in their unlimited Confidence. The French Character whether under Monarchical or Republican Government is not the most equitable, nor the least assuring of all Nations. The Fire, Impetuosity, and Vehemence of their Temperament is apt to be violent, immoderate and extravagant. The Passions are always outragious. A Frenchman in Love, must shoot himself or succeed— A Frenchman in Anger must shed the Blood of his Object, and so of the rest.
          I hope We shall make two Houses tomorrow.
          My Duty to my Mother and Love to all
          
            J. A
          
        